DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s after-final amendment filed on August 29, 2022 and wherein the claims 1-9 were cancelled.
In virtue of this communication, claims 10-27 are currently pending in this Office Action.

Response to Remarks
With respect to the double patenting rejection of claims 10-25 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,170,795 B2 and the double patenting rejection of claims 26-27 on the ground of nonstatutory obviousness-type patenting as being unpatentable over claims 17-18 of U.S. Patent No. 11,170,795 B2 in view of Riedmiller et al (US 20150104021 A1) and in view of reference Kim et al (US 20110200197 A1), as set forth in the previous Office Action, the Terminal Disclaimer submitted on August 29, 2022 has been acknowledged and approved, and the argument, see paragraph 2-4 of Remarks filed on August 29, 2022, have been fully considered and the argument is persuasive. Therefore, the double patenting rejection of claims 10-25 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,170,795 B2 and the double patenting rejection of claims 26-27 on the ground of nonstatutory obviousness-type patenting as being unpatentable over claims 17-18 of U.S. Patent No. 11,170,795 B2 in view of Riedmiller et al (US 20150104021 A1) and in view of reference Kim et al (US 20110200197 A1), as set forth in the previous Office Action, has been withdrawn.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Reasons for Allowance
See the paragraph 1, Examiner Comments, of page 12 in the previous office action mailed on August 4, 2022.

Allowable Subject Matter
Claims 10-27 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654